Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejections of the previous action, not repeated below are withdrawn based upon the arguments and amendment of the applicant. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, at line 16, please delete “triple bond” as the terminal groups of formulae 1-3 to 105 as there are no other triple bonded associated with the terminal portion of the moieties formulae other than that of the recited CN group. 
The applicant may also consider  simplifying the claims by deleting the language at lines 13-18, as the formulae clearly establish what the side chains are. 
Claim 4 and 6-19, please replace “recording material”  with -  recording layer - - (see prepub at [0027,0132] as the material is described as having a thickness in addition to the compositional requirements.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4,6-8,11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. WO 2014017497.
Goto et al. WO 2014017497 (machine translation with office action of 2/24/2022) teaches M6CB which is bounded by formula 101, 105, 112, 1005, 2001. The corresponding polymer is coated to a thickness of 50 nm in example 3 [0162]. Useful polymer side chains includes those of formulae 1-4, [0025-0031]. 

    PNG
    media_image1.png
    167
    346
    media_image1.png
    Greyscale

​ 
​	In formula (1), A (1) and A (1) each independently represent a single bond,-O -,-CH2 -,-COO -,-OCO -,-CONH -, or-NH-CO-. Y (1) is a group selected from a benzene ring, a naphthalene ring, a biphenyl ring, a furan ring, a pyrrole ring, a 5-8 C cyclic hydrocarbon or a combination thereof, and the hydrogen atoms bonded to them are each independently-NO (2 -) CN,-CH = C (CN) 2,-CH = CH-CN, a halogen group or an alkyl group.​or may be substituted by an alkyloxy group. X 1 represents a single bond,-COO -,-OCO -,-N = N -,-CH = CH -,-C ≡ C -, or C6 H4 -. L 1 represents an integer of 1-12, m1 represents an integer of 1-3, and n1 represents an integer of 1-12.
​	In formula (2), A (2), B (2), and D (1) each independently represent a single bond,-O -,-CH2 -,-COO -,-OCO -,-CONH -, or-NH-CO-. Y (2) is a group selected from a benzene ring, a naphthalene ring, a biphenyl ring, a furan ring, a pyrrole ring, a 5-8 C cyclic hydrocarbon or a combination thereof, and the hydrogen atoms bonded to them are each independently-NO (2, -) CN,-CH = C (CN) 2,-CH = CH-CN, and a halogen group.​substituted by an alkyl group or an alkyloxy group.-COO -,-OCO -,-N = N -,-CH = CH -,-C ≡ C -, or C6H4-.. R 1 represents a hydrogen atom or an alkyl group having 1-6 carbon atoms. L 2 represents an integer of 1-12, m2 represents an integer of 1-3, and n2 represents an integer of 1-12.
​In formula (3), A (3) represents a single bond,-O -,-CH2 -,-COO -,-OCO -,-CONH -, or-NH-CO-. X 3 represents a single bond,-COO -,-OCO -,-N = N -,-CH = CH -,-C ≡ C -, or C6 H4-. R 2 represents a hydrogen atom or an alkyl group having 1-6 carbon atoms. L 3 represents an integer of 1-12, and m3 represents an integer of 1-3.
​	In formula (4), L4 represents an integer of 1-12 [0038-0041].  Useful thicknesses are 5-300 nm [0135].
In the synthesis 3, a co-polymer including the monomer 
    PNG
    media_image2.png
    111
    275
    media_image2.png
    Greyscale
 is taught [0147,0156], where a copolymer is dissolved in NMP and BCS to form a liquid crystal alignment layer [0161]. The alternative uses a similar monomer M6CB and coats it to a thickness of 50 nm [0162], exposes it using polarized UV light and heated to align it [0163] 
	It would have been obvious to modify the compositions coated to a thickness of 50 nm by using monomer M6CA with a reasonable expectation of forming a layer able to record a hologram in the resulting layer. (formula 1010, 131 and 105).




Alternatively, it would have been obvious to coat the composition using monomers bounded by formula 2, where A (2), B (2), and D(1)  are O, D (1) ,. Y (2) is a benzene ring, which may be substituted with -NO (2, -) CN,-CH = C (CN) 2,-CH = CH-CN, and a halogen group.​substituted by an alkyl group or an alkyloxy group.-COO -,-OCO -,-N = N -,-CH = CH -,-C ≡ C -, or C6H4-.. R 1 represents a hydrogen atom or an alkyl group having 1-3 carbon atoms, X2 is a single bond, -COO-, -OCO-, -HC=CH-. -C=C-,  L 2 represents an integer of 1-12, m2 is 1-3, and n2 represents an integer of 1-12 to thicknesses of 5-300 nm with a reasonable expectation of forming a layer able to record a hologram in the resulting layer.  (bounded by formula 123,and 103 (l and y are 0), 104)
Alternatively, it would have been obvious to coat the composition using monomers bounded by formula 4 where L4 represents an integer of 1-12 to thicknesses of 5-300 nm with a reasonable expectation of forming a layer able to record a hologram in the resulting layer   (bounded by formula 1010, 131 and 105).
Alternatively, it would have been obvious to coat the composition using monomers bounded by formula 4 where L4 represents an integer of 6 to thicknesses of 5-300 nm with a reasonable expectation of forming a layer able to record a hologram in the resulting layer   (bounded by formula 1010, 131 and 105).
	The rejection is now an obviousness rejection based upon M6CA, formula 2 or formula 4. The arguments of the applicant do not apply.  The backbones are acrylic polymers copolymerized with siloxane polymers.



Claims 4,6-8,10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Okuda JP 2017-146523.
Okuda JP 2017-146523 (machine translation attached to final office action) teaches repeating units PB-17 to PB-20 and PB-33 to PB-51 [0057-0063]

    PNG
    media_image3.png
    76
    493
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    216
    396
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    179
    121
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    191
    94
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    214
    485
    media_image7.png
    Greyscale

These are embraced by the formulae IX-b and IX-c (page 11), where L can be a single bond or –(CH2)x1-O- and R2 can be hydrogen, alkyl, alkoxy, cyano or amino [0048-0049].  Compound 4 used in the examples is bounded by the claims.  The film in the examples is coated to a thickness of 40 microns [0105-0110]. 

    PNG
    media_image8.png
    98
    124
    media_image8.png
    Greyscale
              
    PNG
    media_image9.png
    165
    272
    media_image9.png
    Greyscale

These are connected via a repeating unit of formula IX where R1 is hydrogen or methyl, L represents a single bond, -(CH2)x1-O-, -(CH2CH2)y1-O-, where x1 can be 2-10 and Y1 can be 1-5 and R1 is hydrogen,. alkyl, alkoxy, cyano, amino of the like.  M is the structure of formula X where * represents a bond to L and R 2. Y represents an azo group, an imino group, an ester group, * 11 - OCO - CH ═ CH - * 12, or * 11 - CH ═ CH - CO 2 - * 12, * 11 represents a bond portion with a phenylene group, and * 12 represents a bond portion with an Ar or a phenylene group. However, at least one Y represents an azo group, an imino group, * 11 - OCO - CH ═ CH - * 12, or * 11 - CH ═ CH - CO 2 - * 12. R 4 represents a substituent, and p represents an integer of 0 to 4. When p represents an integer of 2 or more, R 4 may be the same or different. m represents an integer of 1 to 3, and when m is 2 or more, a plurality of Y may be the same or different, and a plurality of R 4 and p may be the same or different. Ar represents a phenylene group, a biphenylene group or a pyridinyl group which may have a substituent. [0038-0043].  The film can be 15-100 microns [0067]. The use of polarized UV light exposure is disclosed [0086-0092]. 
	It would have been obvious to one skilled in the art to modify the examples by using other polymer repeating units PB-51, where the butoxy groups is replaced with methoxy, ethoxy, or propoxy based upon the teachings at [0042] with a reasonable expectation of forming layer capable of recording a hologram. (formulae 105 and 120)
Alternatively, it would have been obvious to one skilled in the art to modify the examples by using other disclosed polymer repeating units similar to PB-50, but connected to a (meth)acrylate or acrylate backbone via a –(CH2)3-6O- methyleneoxide linkage based upon the teachings at [0039] with a reasonable expectation of forming layer capable of recording a hologram. (105,118)
Alternatively, it would have been obvious to one skilled in the art to modify the examples by using other disclosed polymer repeating units similar to PB-50, but connected to a (meth)acrylate or acrylate backbone via a –(CH2)3-6O- methyleneoxide linkage based upon the teachings at [0039] and replacing the methoxy group with a hydroxy group with a reasonable expectation of forming layer capable of recording a hologram. (105,118,131,1010)
It would have been obvious to one skilled in the art to modify the examples by using other polymer repeating units PB-51, where the butoxy groups is replaced with methoxy, ethoxy, or propoxy or hydrogen based upon the teachings at [0042] and the linkage of replaced with a –(CH2)3-6O- methyleneoxide linkage  based upon the teachings at [0039] with a reasonable expectation of forming layer capable of recording a hologram 105,118,131,1010. 
It would have been obvious to one skilled in the art to modify the examples by using other polymer repeating units PB-18, by replacing the -OCO-HC=CH- with   --HC=CH-CO2  where the butoxy groups is replaced with methoxy, ethoxy, or propoxy or hydrogen based upon the teachings at [0042] and the linkage of replaced with a –(CH2)3-6O- methyleneoxide linkage  based upon the teachings at [0039] with a reasonable expectation of forming layer capable of recording a hologram (120  and 105). 



It would have been obvious to one skilled in the art to modify the examples by using other polymer repeating units PB-19, by replacing the hydrogen on the biphenyl with methoxy based upon the teachings at [0042] and adding a –(CH2)3-6O- methyleneoxide linkage  based upon the teachings at [0039] with a reasonable expectation of forming layer capable of recording a hologram (1006  and 105). 
The rejection is now a 103 rejection accounting for the amendment to the claims. 

Claims 4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al., “Large birefringence and polarization holographic gratings formed in photocrosslinkable liquid crystals comprising bistolane mesogenic groups”, J. Appl. Phys., Vol. 106, Article 073505 (6 pages), (2009), in view of Okuda JP 2017-146523 and Goto et al. WO 2014017497.
Emoto et al., “Large birefringence and polarization holographic gratings formed in photocrosslinkable liquid crystals comprising bistolane mesogenic groups”, J. Appl. Phys., Vol. 106, Article 073505 (6 pages), (2009) coats the polymers below to thicknesses of 140 or 180 nm (0.14 or 0.18 microns, see materials section). Polarization holograms are recorded using a 325 nm laser (holographic recording and reconstruction)

    PNG
    media_image10.png
    157
    313
    media_image10.png
    Greyscale




It would have been obvious to one skilled in the art to modify the examples using polymer shown in figure 2b, by replacing the -OCO-CH=CH- with -CH=CH-CO2- based upon the teachings of Okuda JP 2017-146523 and Goto et al. WO 2014017497 with a reasonable expectation of being able to record a holograms given the equivalence of these photosensitive moieties (105, 118,1005,2013).  
Alternatively, it would have been obvious to one skilled in the art to modify the examples using polymer shown in figure 2b, by replacing the -OCO-CH=CH- with -CH=CH-CO2- based upon the teachings of Okuda JP 2017-146523 and Goto et al. WO 2014017497, replacing the phenylmethoxy groups with a methoxy or  hydroxy group and adjusting the length of the methylene linkage to be 2-6 methylene groups long based upon the teachings of  Okuda JP 2017-146523 and Goto et al. WO 2014017497 in the formulae and exemplified polymers with a reasonable expectation of being able to record a holograms given the equivalence of these photosensitive moieties (105,118,126,129,131,1003,1004,1008,1010,2011 and 2014).
Alternatively, it would have been obvious to one skilled in the art to modify the examples using polymer shown in figure 2b, by replacing the -OCO-CH=CH- with -CH=CH-CO2- based upon the teachings of Okuda JP 2017-146523 and Goto et al. WO 2014017497, replacing the biphenyl with two phenyl groups separated by single bond,-COO -,-OCO -,-N = N -,-CH = CH -,-C ≡ C – based upon the teaching in Goto et al. WO 2014017497 and adjusting the length of the methylene linkage to be 2-6 methylene groups long based upon the teachings of  Okuda JP 2017-146523 and Goto et al. WO 2014017497 in the formulae and exemplified polymers with a reasonable expectation of being able to record a holograms given the equivalence of these photosensitive moieties (105 and 118-122 ).
	The applicant argues that the order of the ester and double bond in  .Emoto et al., “Large birefringence and polarization holographic gratings formed in photocrosslinkable liquid crystals comprising bistolane mesogenic groups”, is not bounded by the claims.  The secondary references clearly establish that the order of the ester and double bond in not critical. 

Claims 4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over .Emoto et al., “Large birefringence and polarization holographic gratings formed in photocrosslinkable liquid crystals comprising bistolane mesogenic groups”, J. Appl. Phys., Vol. 106, Article 073505 (6 pages), (2009), in view of Okuda JP 2017-146523 and Goto et al. WO 2014017497, further in view of Bartolini 4055423 and Natarajan et al. 20120147724.
Bartolini 4055423 teachings in example 1, the combination of camphorquinone and polyvinyl cinnamylidene ester coated to a thickness of 1 micron on a glass substrate. A hologram was then recorded using the 488 nm laser (3/50-68). Example 2 was similar used polyvinyl cinnamate as the polymer (4/1-10). The thickness of the recording layer is less than 10 microns, preferably less than 2 microns (3/15-19). Useful substrates include glass, mylar, polyethylene terephthalate and the like (2/44-53).
Natarajan et al. 20120147724 teaches cinnamate polymers copolymers useful for optical recording [0027-0028]. These include  

    PNG
    media_image11.png
    135
    248
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    239
    251
    media_image12.png
    Greyscale
 where the 2+2 cycloaddition is clearly illustrated.  The polymer is spin coated to a thickness of 100 nm on a glass microscope slide and exposed using a laser [0059-0061]. The coating of thick films of 300-320 microns is disclosed [0062].The recording of micro-holograms is disclosed in example 11 [0062-0068]. Useful supports include PMMA, PC, polyethylene terephthalate, polyethylene naphthalate, polystyrene or cellulose acetate [0053]
	It would have been obvious to modify the coatings and processes of recording in them rendered obvious by the combination of Emoto et al., “Large birefringence and polarization holographic gratings formed in photocrosslinkable liquid crystals comprising bistolane mesogenic groups”, J. Appl. Phys., Vol. 106, Article 073505 (6 pages), (2009),Okuda JP 2017-146523 and Goto et al. WO 2014017497 by coating the polymers in other substrates such as PMMA, PC, polyethylene terephthalate, polyethylene naphthalate, polystyrene or cellulose acetate which are known to be useful substrates for cinnamate based photosensitive polymers in 
Bartolini 4055423 and Natarajan et al. 20120147724. Further it would have been obvious to increase the thicknesses of the coatings to record holograms as with a reasoonable expectation of success based upon the thicknesses taught in Bartolini 4055423 and Natarajan et al. 20120147724. 


9.	Claims 4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. KR 20160114674.
Sasaki et al. KR 20160114674 teaches a holographic recording composition provided at a thickness of 5 microns between ITO coated glass substrates and used to record a hologram [0255-0265].

    PNG
    media_image13.png
    144
    219
    media_image13.png
    Greyscale

Useful photoreactive groups are taught and include those in the side chains PRM-1 to PRM-11  [0181-0191]. 

    PNG
    media_image14.png
    356
    378
    media_image14.png
    Greyscale
 wherein n represents an integer of 1 to 6, X represents a hydrogen atom or a methyl group, and R .sub.4 , R .sub.6 and R .sub.61 to R .sub.63 each independently represent a hydrogen atom, a linear or branched alkyl or alkoxy group having 1 to 3 carbon atoms, a halogen atom, a cyano group or a nitro group, R .sub.5 represents a hydrogen atom, Or an alkyl group of a linear or branched chain having a carbon number of 1 to 6).
There are bound by the formulae at [0037]. 
    PNG
    media_image15.png
    351
    323
    media_image15.png
    Greyscale

Wherein A, B and D each independently represent a single bond, -O-, -CH .sub.2 -, -COO-, -OCO-, -CONH-, -NH-CO-, -CH = CH- O-, or -O-CO-CH = CH-;
S is an alkylene group having 1 to 12 carbon atoms, and a hydrogen atom bonded to them may be substituted with a halogen group;
T represents a single bond or an alkylene group having 1 to 12 carbon atoms, and a hydrogen atom bonded to them may be substituted with a halogen group;
Y .sub.1 represents a ring selected from monovalent benzene rings, naphthalene rings, biphenyl rings, furan rings, pyrrole rings and alicyclic hydrocarbons having 5 to 8 carbon atoms, or the same or different 2 to 6 And the hydrogen atoms bonded to them are each independently -COOR .sub.0 (wherein R .sub.0 represents a hydrogen atom or an alkyl group having 1 to 5 carbon atoms), -NO .sub.2 , - CN, -CH = C (CN) .sub.2 , -CH = CH-CN, a halogen group, an alkyl group having 1 to 5 carbon atoms, or an alkyloxy group having 1 to 5 carbon atoms;
Y .sub.2 is a group selected from the group consisting of divalent benzene rings, naphthalene rings, biphenyl rings, furan rings, pyrrole rings, alicyclic hydrocarbons having 5 to 8 carbon atoms, and combinations thereof, and hydrogen atoms Each independently may be substituted with -NO .sub.2 , -CN, -CH═C (CN) .sub.2 , -CH═CH-CN, a halogen group, an alkyl group having 1 to 5 carbon atoms, or an alkyloxy group having 1 to 5 carbon atoms;
R represents a hydroxyl group, an alkoxy group having 1 to 6 carbon atoms, or has the same definition as Y .sub.1 ;
X is a single bond, -COO-, -OCO-, -N═N-, -CH═CH-, -C≡C-, -CH═CH-CO-O-, or -O-CO- CH- when the number of X's is 2, X's may be the same or different;
Cou is a coumarin-6-yl group or a coumarin-7-yl group, and the hydrogen atoms bonded to them are each independently -NO .sub.2 , -CN, -CH═C (CN) .sub.2 , A halogen atom, an alkyl group having 1 to 5 carbon atoms, or an alkyloxy group having 1 to 5 carbon atoms;
q1 and q2 are one in one and zero in the other;
q3 is 0 or 1;
P and Q are each independently a group selected from the group consisting of divalent benzene rings, naphthalene rings, biphenyl rings, furan rings, pyrrole rings, alicyclic hydrocarbons having 5 to 8 carbon atoms, and combinations thereof; , When X is -CH = CH-CO-O- or -O-CO-CH = CH-, P or Q on the side bonded to -CH = CH- is an aromatic ring and the number of P is 2 or more , The P groups may be the same or different and when Q is 2 or more, the Q groups may be the same or different;
l1 is 0 or 1;
l2 is an integer of 0 to 2;
When l1 and l2 are both 0, when T is a single bond, A also represents a single bond;
When l1 is 1, B is also a single bond when T is a single bond;
H and I are each independently selected from divalent benzene rings, naphthalene rings, biphenyl rings, furan rings, pyrrole rings, and combinations thereof. [0037-0049]





Useful substrates are disclosed including glass; plastic such as acrylic or polycarbonate and have spacers made of various polymers [0243-0244].  
It would have been obvious to modify the example by replacing the polymer used with PRM-3, PRM-8 or  PRM-11 with a reasonable expectation of forming a useful hologram (105,118,120,126,129,131,1010,2014) 
Alternatively, It would have been obvious to one skilled in the art to modify the example by replacing the polymer used with polymers similar to  PRM-2 or PRM-6 -11 but replacing the -OCO-CH=CH- with -CH=CH-CO2- based upon the teachings of formulae 1 and 2 with a reasonable expectation of being able to record a holograms given the equivalence of these photosensitive moieties PRM-3, PRM-8 and PRM-11 and photosensitive side chains where they are reversed. 
It would have been obvious to one skilled in the art to modify the example by replacing the polymer used with polymers similar to  PRM-2 or PRM-6 -11 but replacing the -OCO-CH=CH- with -CH=CH-CO2- based upon the teachings of formulae 1 and 2 with a reasonable expectation of being able to record a holograms given the equivalence of these photosensitive moieties PRM-3, PRM-8 and PRM-11 and photosensitive side chains where they are reversed. 
It would have been obvious to one skilled in the art to modify the example by replacing the polymer used with polymers similar to  PRM-8 but replacing the CO2 linkage between the two phenyl groups with a single bond, a CH=CH-  group or OCO based upon the teaching for X above with a reasonable expectation of being able to record a holograms given the equivalence of these photosensitive moieties PRM-1, PRM-5, PRM-7, PRM-9 and PRM-11 where  biphenyl groups are used. 

Claims 4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. KR 20160114674, in view of Goto et al. WO 2014017497.
It would have been obvious to modify the polymeric layers and their use rendered above by Sasaki et al. KR 20160114674  by inserting -O-(CH2)X-O- linkages as taught by Goto et al. WO 2014017497 to increase chain length, noting the similar chain in PRM-1 of Sasaki et al. KR 20160114674.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 6, 2022